               Case 1:15-cv-11803-IT Document 518 Filed 07/31/20 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

CARDIONET, LLC, and BRAEMAR                     *
MANUFACTURING, LLC,                             *
                                                *
                  Plaintiffs,                   *
                                                *
          v.                                    *       Civil Action No. 1:15-cv-11803-IT
                                                *
INFOBIONIC, INC.,                               *
                                                *
                  Defendant.                    *

                                              JUDGMENT

                                              July 31, 2020
TALWANI, D.J.

          The court hereby enters FINAL JUDGMENT on all remaining claims1 alleged in

Plaintiffs CardioNet, LLC and Braemar Manufacturing, LLC’s (“CardioNet”) Third Amended

Complaint [#279] against Defendant InfoBionic, Inc. (“InfoBionic”) as follows:

          Count I, Infringement of U.S. Patent No. 6,940,403, is dismissed, with prejudice, by the

               parties’ Stipulation [#503];

          Count II, Infringement of U.S. Patent No. 6,225,901, and Count V, Infringement of U.S.

               Patent No. RE43,767, are dismissed as moot following the invalidation of the asserted

               patents by the Patent Trial and Appeal Board. See Order [#517];

          Judgment is entered in favor of InfoBionic and against CardioNet on Count VI,

               Infringement of U.S. Patent No. 7,099,715. See Order [#508].

          Count VII, Misappropriation of Trade Secrets in violation of Mass. Gen. Laws ch. 93,

               § 42, and Massachusetts common law, Count VIII, Violation of Pennsylvania’s




1
    The court previously entered a Partial Final Judgment [#396] as to Counts III and IV.
          Case 1:15-cv-11803-IT Document 518 Filed 07/31/20 Page 2 of 2




           Uniform Trade Secrets Act, and Count IX, Unfair Competition in violation of Mass.

           Gen. Laws ch. 93A and Pennsylvania common law, are dismissed, with prejudice, by

           the parties’ Stipulation [#425].

       Pursuant to Federal Rule of Civil Procedure 54(d), any claim for attorneys’ fees and costs

must be made by motion no later than 14 days after entry of judgment.

       IT IS SO ORDERED.

Date: July 31, 2020

                                                                   /s/ Indira Talwani
                                                                   United States District Judge




                                               2
